DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the response to the Amendment filed 01/18/2022 the following has occurred:
Claims 1, 2, 4-20 and 22-36 are pending.
 
Response to Arguments
Applicant’s arguments, filed 01/18/2022, have been fully considered but they are not persuasive. 
Prior Art
The Applicant asserts: 
        …the Office cited to FIG. 2 and paragraphs [0056]-[0057] of Gopalakrishnan as allegedly disclosing Applicant's claimed feature of processing circuitry configured to "apply the machine learning algorithm to the cardiac signal to probabilistically determine a preliminary characterization of at least one state of the patient." Applicant disagrees that Gopalakrishnan teaches or suggests any determination of a preliminary characterization. Rather, Gopalakrishnan describes that "[i]n a step 210, a real time prediction or detection of atrial fibrillation, and/or in a step 212, the heart rate variability measurements may be labelled and saved for offline training of a machine learning algorithm or set of machine learning operations, and then may be subsequently used to make a real time prediction and/or detection of atrial fibrillation." This section is clear that the process shown in FIG. 2 of Gopalakrishnan makes a real time prediction or detection of atrial fibrillation. Such a prediction or detection of atrial fibrillation is in no way indicated to be a preliminary characterization. Furthermore, saving a prediction for offline training of a machine learning operation is also not a preliminary characterization in the context of Applicants claims. (see pg. 4 of Remarks) 


The as-filed specification does not define the term “preliminary” and the dictionary definition of the term preliminary is defined as an action or event preceding or in preparation for something more (see Oxford Dictionary definition of “preliminary”). Gopalakrishnan discloses using heart rate variability to train a machine learning algorithm in preparation for making a real time prediction and/or detection of atrial fibrillation which, under the broadest reasonable interpretation is a preliminary action. Particularly this is a preliminary action to determining atrial fibrillation in real-time.
The Applicant Asserts:
        Furthermore, the prediction or detection of atrial fibrillation of Gopalakrishnan is not a preliminary characterization that is then used as the basis for another application of a machine learning algorithm, as is recited in Applicant's claims. Because Gopalakrishnan fails to teach or suggest any preliminary characterization, Gopalakrishnan also necessarily fails to teach any application of a machine learning algorithm "based on the preliminary characterization being not normal," as is recited in Applicant's claim 1. 
        In this regard, the Office cited to paragraphs [0015] and [0022] of Gopalakrishnan as allegedly teaching processing circuitry configured to "apply, based on the preliminary characterization being not normal, the machine learning algorithm to both the data of the at least one physiological signal and the cardiac signal to probabilistically determine the at least one state of the patient." Applicant disagrees. Paragraphs [0015] and [0022] and Gopalakrishnan merely indicate that other physiological parameters may be used by a machine learning algorithm. However, nothing in Gopalakrishnan teaches or suggest that such a machine learning algorithm is applied "based on the preliminary characterization being not normal," as is recited in Applicant's claims. Quite simply, Gopalakrishnan does not teach or suggest the same combination or arrangement of features of Applicant's claims. (see pg. 4-5 of Remarks)


The Examiner respectfully disagrees. Gopalakrishnan discloses the preliminary characterization step of training the machine learning algorithm from the cardiac signal of heart rate variability (par. [0057]). Based on this machined learned algorithm trained from the heart rate variability to detect a not normal characterization, the algorithm is “subsequently used to make a real time prediction of atrial fibrillation (par. [0057]). Gopalakrishnan therefore “teaches or suggest that such a machine learning algorithm is applied "based on the preliminary characterization being not normal," as is recited in Applicant's claim 1.”
Further,  paragraphs [0015] and [0022] of Gopalakrishnan are used teach that “the machine learning algorithm is applied to "both the data of the at least one physiological signal and the cardiac signal” (par. [0022]:  …One or more of these physiological signals and/or parameters may be combined with the heart rate data to detect atrial fibrillation or other conditions.  The machine learning algorithm may be configured to identify atrial fibrillation or other conditions in response to heart rate data in combination with one or more of the other physiological signals and/or parameters…). The disclosure of paragraphs [0015] and [0022] combined with the disclosure of the preliminary characterization of at least one state of the patient that is not normal of paragraph [0057] of Gopalakrishnan, explained above, reads on processing circuitry configured to "apply, based on the preliminary characterization being not normal, the machine learning algorithm to both the data of the at least one physiological signal and the cardiac signal to probabilistically determine the at least one state of the patient" of claims 1 and 19. Therefore, the 35 USC 103 rejection of claims to Sullivan and Gopalakrishnan is maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, 17, 19, 20, 22-27 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (Publication No. US 2016/0000349 hereinafter Sullivan) in view of Gopalakrishnan et al. (Publication No. US 2015/0265164, hereinafter Gopalakrishnan) and Baumann et al. (Publication No. US 2017/0265765).  
Regarding claims 1 and 19, Sullivan discloses an apparatus to be worn by a patient for cardiac defibrillation and a method for monitoring cardiac signals and determining whether to deliver defibrillation therapy by apparatus configured to be worn by a patient, the apparatus and the method comprising (Fig. 1, (1)): 
 sensing, via sensing electrodes (Fig. 1, (5a, 5b, 5c, 5d)) of the apparatus, a cardiac signal of the patient (par. [0043]: …an upper body harness or vest that includes ECG electrodes 5a, 5b, 5c, and 5d…); 
defibrillation electrodes (Fig. 1, (7));
therapy delivery circuitry (Fig. 1, (11), (12)) configured to deliver defibrillation therapy to the patient via the defibrillation electrodes (Fig. 1 and pars. [0047]: The power supply 17 has sufficient capacity to administer one or more therapeutic shocks to the therapy pads 7 as well as provide power to all of the internal components of the wearable defibrillator 1, [0053]: … administer a therapeutic shock to the patient via the therapy pads 7…);
receiving, by communication circuitry of the apparatus (Fig. 2, (15)), data of at least one physiological signal of the patient from at least one sensing device separate from the apparatus (par. [0043]: The upper body harness or vest may also include other sensing electrodes (not shown) such as heart beat sensors, accelerometers, and sensors capable of measuring blood pressure, heart rate, thoracic impedance, respiration rate, heart sounds, acoustic sensors, audio transducers, and the activity level of the subject); 
storing, by a memory (Fig. 3, (33)) of the apparatus, the cardiac signal, the data of the at least one physiological signal (par. [0045]: …the controller unit 3 may be operatively connected to other electrodes/devices which provide data to the controller regarding other physiological conditions or parameters of the patient), and a machine learning algorithm (Fig. 3 (33), (35), (39) and pars. [0047]: …one or more processors, one or more controllers and/or one or more programs or other software stored in memory…, [0063]: A machine learning system, including algorithms and software instructions, may be located in any convenient location (such as shared memory module 33) and invoked when needed, or, as in the example shown in the FIG. 3, a machine learning system 39…); 
determining, by the processing circuitry, whether to control delivery of defibrillation therapy by therapy delivery circuitry of the apparatus (pars. [0056]: The machine learning system may be any conventional system of computer algorithms that improve automatically through experience. Suitable machine learning systems may employ unsupervised learning (in which patterns are identified in a stream of input without target labels) or supervised learning…, [0098]: …the activation module 37 initiates treatment by sending a signal to deliver a therapeutic shock via the therapy pads 7…); and 
Sullivan does not disclose applying, by processing circuitry of the apparatus, the machine learning algorithm to the cardiac signal to probabilistically determine a preliminary characterization of at least on state of the patient;  and
apply, based on the preliminary characterization being not normal, the machine learning algorithm to both the data of the at least one physiological signal and the cardiac signal to probabilistically determine the at least one state of the patient; and 
wherein the machine learning algorithm is configured to automatically update itself based on at least one of the data of the at least one physiological signal or the cardiac signal.
However, Gopalakrishnan in the same field of endeavor: methods and systems for arrhythmia tracking and scoring discloses, identifying abnormal heart events utilizing a machine learning algorithm that is trained on cardiac data as well additional physiological signals (par. [0022]); 
applying, by processing circuitry of the apparatus (Fig. 2, (202)), the machine learning algorithm to the cardiac signal to probabilistically determine a preliminary characterization of at least one state of the patient (Fig. 2 (210), (212) and pars. [0056]: The machine learning-based algorithms or operations…may operate on, learn from, and make analytical predictions from R-R interval data or raw heart rate data [0057]: …in a step 212, the heart rate variability measurements may be labelled and saved for offline training of a machine learning algorithm or set of machine learning operations, and then…subsequently used to make a real time prediction and/or detection of atrial fibrillation); and
apply, based on the preliminary characterization being not normal, the machine learning algorithm to both the data of the at least one physiological signal and the cardiac signal (pars. [0015]: Biometric data of a user may be received.  A cardiac health score may be generated in response to the received biometric data…The biometric data may comprise one or more of an electrocardiogram (ECG), dietary information, stress level, activity level, gender, height, weight, age, body fat percentage, blood pressure, [0022]:  Other physiological signals or parameters … may also be monitored…One or more of these physiological signals and/or parameters may be combined with the heart rate data to detect atrial fibrillation or other conditions.  The machine learning algorithm may be configured to identify atrial fibrillation or other conditions in response to heart rate data in combination with one or more of the other physiological signals and/or parameters for instance) to probabilistically determine the at least one state of the patient [0057]: …in a step 212, the heart rate variability measurements may be labelled and saved for offline training of a machine learning algorithm or set of machine learning operations, and then…subsequently used to make a real time prediction and/or detection of atrial fibrillation) for the purpose of increasing accuracy of detection to recommend user action items to improve health (par. [0022]).
wherein the machine learning algorithm is configured to automatically update itself based on at least one of the data of the at least one physiological signal or the cardiac signal (pars. [0063]: The various machine learning algorithms described herein may be used to analyze the features to detect and predict health conditions…the machine learning algorithms may be trained to identify atrial fibrillation or other conditions in response to the non-heart rate physiological parameter(s) such as age, gender, body mass index (BMI), activity level, diet, and others in combination with the raw heart rate data and HRV that can be extracted therefrom,  A processor of a computing device (e.g. a tablet computer, a smartphone, a smart watch, a smart band, a wearable computing device, or the like) may execute this set of instructions to receive the input data and detect and/or predict atrial fibrillation therefrom, [0071]-[0072]: The comparisons and analysis described herein can be used to draw conclusions and insights into the patient's health status, which includes potential health issues that the patient may be experiencing at the time of measurement or at future times). This is for the benefit of providing an accurate detection of atrial fibrillation and other arrhythmias or other heart conditions in a convenient, user-accessible way (par. [0056]).
Further, Baumann in the same field of endeavor: electrocardiogram device and methods, discloses training a machine learning algorithm on a patient’s own ECG data for the purpose of increasing confidence in patient diagnosis (par. [0036]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus and method of the cardiac defibrillator to be worn by the patient, as taught by Sullivan to include machine learning algorithms that consider probabilistically predicting the health condition (e.g. atrial fibrillation), as taught by Gopalakrishnan and to include training a machine learning algorithm update a patient’s own data (e.g. ECG data), as also taught by Baumann in order to provide an accurate detection of atrial fibrillation and other arrhythmias or other heart conditions in a convenient, user-accessible way; and to increase confidence of detection.
Regarding claims 2 and 20, the Sullivan, Gopalakrishnan and Baumann combination discloses the apparatus of claim 1 and the method of claim 19, wherein the at least one sensing device comprises a subcutaneously implantable cardiac monitor (Sullivan, pars. [0027]: …The cardiac monitoring device may be one of … a subcutaneous cardioverter defibrillator [0041]: …system and method disclosed herein may be used with any suitable cardiac monitoring device. Such devices include, but are not limited to, an implantable defibrillator… and claim 7: …the cardiac monitoring device is one of a wearable defibrillator, an implantable defibrillator…) comprising a plurality of sensing electrodes to sense the physiological signal (Sullivan, [0045]: … electrodes/devices which provide data to the controller regarding other physiological conditions or parameters of the patient., wherein the cardiac signal comprises a first cardiac signal (Sullivan, [0043]: …includes ECG electrodes 5a, 5b, 5c, and 5d …) and the physiological signal comprises a second cardiac signal (Sullivan, [0043]: …also include other sensing electrodes (not shown) such as heart beat sensors, accelerometers, and sensors capable of measuring blood pressure, heart rate, thoracic impedance, respiration rate, heart sounds, acoustic sensors, audio transducers, and the activity level of the subject).
Regarding claims 4 and 22, the Sullivan and Baumann combination discloses all of the claimed apparatus of claim 1 and the method of claim 19, except wherein the machine learning algorithm is configured to automatically update itself based on input from at least one of the patient or a healthcare provider.
Gopalakrishnan discloses the machine learning algorithm is configured to automatically update itself based on input from at least one of the patient or a healthcare provider (Fig. 6, (606), (616) and par. [0022]: The user may also input user-related health data ...  The machine learning algorithm may be configured to identify atrial fibrillation or other conditions in response to heart rate data in combination with one or more of the other physiological signals and/or parameters…). This provides the benefit of recommending user action items or steps to improve health (par. [0022]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the apparatus and method of the cardiac defibrillator to be worn by the patient, as taught by Sullivan and Baumann, machine learning that is updated by user input, as taught by Gopalakrishnan in order to provide the benefit of recommending user action items or steps to improve health. 
Regarding claims 5 and 23, the Sullivan and Baumann combination discloses the apparatus of claim 1 and the method of claim 19 except, wherein the data of the physiological signal comprises a determination, by the sensing device, of whether a tachyarrhythmia is indicated by the physiological signal, wherein the machine learning algorithm is configured to automatically update itself based on the determination by the sensing device.
Gopalakrishnan discloses the data of the physiological signal comprises a determination, by the sensing device, of whether a tachyarrhythmia is indicated by the physiological signal (pars. [0010]: The heart rate may be measured by one or more electrodes provided… In response to the continuous measurement and recordation of the heart rate of the user, parameters such as heart rate (HR), heart rate variability (R-R variability or HRV), and heart rate turbulence (HRT) may be determined.  These parameters and further parameters may be analyzed to detect and/or predict one or more of atrial fibrillation, tachycardia… or other cardiac conditions.  A quantitative heart health score may also be generated from the determined parameters), wherein the machine learning algorithm is configured to automatically update itself based on the determination by the sensing device (Fig. 6 and par. [0093]-[0094]: In a step 614 feature ranking and/or feature selection occurs… in a step 616, the heart rate variability measurements may be labelled and…set of machine learning operations, and then may be subsequently used to make a real time prediction and/or detection of atrial fibrillation) .
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the apparatus and method of the cardiac defibrillator to be worn by the patient, as taught by Sullivan and Baumann, determining tachycardia, as taught by Gopalakrishnan in order to provide the benefit of diagnosing and treating a wide range of cardiac conditions. 
Regarding claims 6 and 24, the Sullivan, Gopalakrishnan and Baumann combination discloses the apparatus of claim 1 and the method of claim 19, wherein the least one sensing device comprises at least one of: 
a pressure monitoring device, wherein the physiological signal comprises a cardiovascular pressure signal (Sullivan, par. [0043]: other sensing electrodes (not shown) such as heart beat sensors …and sensors capable of measuring blood pressure).
Regarding claim 7, the Sullivan, Gopalakrishnan and Baumann combination discloses the apparatus of claim 6, wherein the at least one sensing device comprises the patient activity tracker comprises a wearable sensing device (Sullivan, Fig. 1) configured to be worn on the patient (Sullivan, par. [0043]: The upper body harness or vest may also include other sensing electrodes (not shown) such as heart beat sensors, accelerometers, and sensors capable of measuring blood pressure, heart rate, thoracic impedance, …and the activity level of the subject).  
Regarding claims 8 and 25, the Sullivan, Gopalakrishnan and Baumann combination discloses the apparatus of claim 1 and the method of claim 19, wherein the apparatus comprises a wearable automated external defibrillator (WAED) comprising a garment configured to be worn by the patient (Sullivan, Fig 1 and claim 7: … wherein the cardiac monitoring device is one of a wearable defibrillator…an automated external defibrillator (AED)…), wherein the sensing electrodes and defibrillation electrodes are coupled to the garment (Sullivan, Fig. 1, (1), (5a)-(5d), (7)).
Regarding claims 9 and 26, the Sullivan and Gopalakrishnan and combination discloses the apparatus of claim 1 and the method of claim 19 except, wherein the at least one probabilistically-determined patient state comprises at least one of: 
whether the patient state normal; or 
whether the patient state is treatable tachyarrhythmia. 
Baumann discloses whether the patient state normal (par. [0034]: The Neural network thus operating is an unsupervised neural network…The encoded data is submitted to a classifier that is trained to recognize…one or more diagnosis.  Nonlimiting exemplary diagnoses include: "normal", "normal for the particular patient"…); or 
whether the patient state is treatable tachyarrhythmia (par. [0034]: The Neural network thus operating is an unsupervised neural network…The encoded data is submitted to a classifier that is trained to recognize…one or more diagnosis.  Nonlimiting exemplary diagnoses include: "normal", "normal for the particular patient" or any one of the many well known in the art symptoms of an abnormal ECG such …tachycardia, etc.). This is for the purpose of increasing confidence in patient diagnosis (par. [0036]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the cardiac defibrillation device as taught by Sullivan and Gopalakrishnan, to include a neural network that classifies a “normal” or a “tachycardic” patient state, as taught by Baumann, in order to increase confidence in patient diagnosis. 
Regarding claims 10 and 27, the Sullivan, Gopalakrishnan and Baumann combination discloses the apparatus of claim 1 and the method of claim 19, wherein a probabilistically-determined patient state of not normal further comprises a sub-classification of one of bradycardia, treatable tachyarrhythmia (Sullivan, Fig. 4, (105) and par. [0065]: …the digital signal processing module 31 receives the more than one channel of ECG signals from the electrode assembly 11 and determines whether VT/VF is present in the signal using the abnormal heart rhythms heart rhythms detection methodology…), syncope, 60 Hertz noise, motion artifacts, or loss of signal (Sullivan, par. [0069]: …the machine learning classifier at block 103 based on a combination of feature selection experimentation and physiological reasoning. When a normal sinus rhythm (NSR) in the absence of noise is compared to an NSR contaminated with motion artifact or machine noise…).
Regarding claims 17 and 35, the Sullivan, Gopalakrishnan and Baumann combination discloses the claimed apparatus of claim 1 and the method of claim 19, further comprising controlling, by the processing circuitry the delivery of the defibrillation therapy based on a result of the application of the machine learning algorithm to the data of the at least one physiological signal and the cardiac signal (Sullivan, [0021]-[0022]): …at least one processor may be initiated for a portion of the ECG signal when the at least one processor detects a triggering event). 

Claims 11, 15, 16, 18, 28, 32-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Gopalakrishnan and Baumann, as applied to claims 1, 2, 4-10, 19, 17, 20, 22-27 and 35, and further in view of May (Publication No. US 2019/0387992). Note that support for the May citation is found in the provisional application of May (62/688265) dated June 18, 2018.
Regarding claims 11 and 28, the Sullivan, Gopalakrishnan and Baumann combination discloses all of the claimed apparatus of claim 9 and the method of claim 26, except wherein the at least one probabilistically-determined patient state comprises a predicted tachyarrhythmia patient state, the therapy delivery circuitry is configured to deliver a therapy configured to prevent tachyarrhythmia, and the processing circuitry is further configured to determine whether to deliver the therapy configured to prevent tachyarrhythmia based on the predicted tachyarrhythmia state.
However, May in the same field of endeavor: apparatus and the method for differentiating wide complex heartbeats with machine learning, discloses wherein the at least one probabilistically-determined patient state comprises a predicted tachyarrhythmia patient state (par. [0012]: determining a VT probability using a statistical or machine learning process), the therapy delivery circuitry is configured to deliver a therapy configured to prevent tachyarrhythmia, and the processing circuitry is further configured to determine whether to deliver the therapy configured to prevent tachyarrhythmia based on the predicted tachyarrhythmia state (pars. [0022]: ... the one or more processors provide a recommendation to select or exclude a therapy…, [0068]:  As a result, various embodiments of the present invention can be used to further help guide therapy decisions (e.g., "shock patient" for VT OR "do not shock the patient" for SWCT). This provides the benefit of increasing the likelihood of appropriate device defibrillations (i.e., shocks) while decreasing the likelihood of inappropriate device defibrillations (par. [0068]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the apparatus and method of the cardiac defibrillator to be worn by the patient, as taught by Sullivan, Gopalakrishnan and Baumann, a recommendation to shock based on the probability of VT, as taught by May in order to increase the likelihood of appropriate device defibrillations (i.e., shocks) while decreasing the likelihood of inappropriate device defibrillations.
Regarding claims 15 and 32, the Sullivan, Gopalakrishnan and Baumann combination discloses all of the claimed apparatus of claim 1 and the method of claim 19, except wherein inputs to the machine learning algorithm from the cardiac signal include one or more of an R-R interval, an amplitude of an R wave, a QRS width, or an R-R interval variability. 
May discloses inputs to the machine learning algorithm from the cardiac signal include one or more of an R-R interval, an amplitude of an R wave, a QRS width, or an R-R interval variability (pars. [0012]: determining a VT probability using a statistical or machine learning process based on the WCT QRS duration and (1) the frontal PAC and the horizontal PAC, and/or (2) the frontal PTVAC and the horizontal PTVAC; and wherein the signal change comprises the VT probability. … the statistical or machine learning process comprises…an ensemble machine learning algorithm, [0076]: … "machine learning" or artificial intelligence prediction methods … can be used with the frontal and horizontal PAC formulas. The amplitude based WCT Formula incorporates the strong independent WCT predictors including (1) WCT QRS duration (ms), (2) frontal PAC (%) and (3) horizontal PAC (%)). This provides the benefit of accurate VT probability predictions using measurements and calculation provided by contemporary ECG interpretation. (par. 0076]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the apparatus and method of the cardiac defibrillator to be worn by the patient, as taught by Sullivan, Gopalakrishnan and Baumann, a recommendation to shock based on the probability of VT, as taught by May in order to increase the likelihood of appropriate device defibrillations (i.e., shocks) while decreasing the likelihood of inappropriate device defibrillations.
Regarding claim 16 and 33, the Sullivan, Gopalakrishnan and Baumann combination discloses all of the claimed apparatus of claim 1 and method of claim 19, except wherein inputs to the machine learning algorithm from the cardiac signal and the data for at least one physiological signal comprises one or more of a size of a feature of the signal, a frequency of the feature, a morphology of the feature, or a change in the size, frequency, or morphology over time.
May discloses inputs to the machine learning algorithm from the cardiac signal and the data for at least one physiological signal comprises one or more of a size of a feature of the signal, a frequency of the feature, a morphology of the feature, or a change in the size, frequency, or morphology over time (Fig. 2, (204), and par. [0070]: …schematic representation 200 of the resultant QRS amplitude changes that manifest between a patient's baseline ECG 202 and WCT ECG 204 is shown. The transition between a patient's baseline and WCT ECG (or vice versa) is inherently associated with changes (large or small) in QRS amplitude; the resultant QRS amplitude constitutes input of a morphology of the feature, the size of a feature or a change in size). This is for purpose accurately determining VT probability predictions using measurements and calculation provided by contemporary ECG interpretations (par. [0076]).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the apparatus and method of the cardiac defibrillator to be worn by the patient, as taught by Sullivan, Gopalakrishnan and Baumann, machine learning input comprising cardiac and physiological signals comprising a size, morphology or morphology change of a feature of the signal, as taught by May in order to accurately determining VT probability predictions using measurements and calculation provided by contemporary ECG interpretations.
Regarding claims 18 and 36, the Sullivan, Gopalakrishnan and Baumann combination discloses all of the claimed apparatus of claim 1 and the method of claim 19, except wherein the processing circuitry of the apparatus comprises a graphics processing unit (GPU) configured to apply the machine learning algorithm to the data and the cardiac signal to probabilistically determine the at least one state of the patient.
May discloses the processing circuitry of the apparatus comprises a graphics processing unit (GPU) (Fig. 29, (2902) and par. [0162]) configured to apply the machine learning algorithm to the data and the cardiac signal to probabilistically determine the at least one state of the patient (Fig. 29 and par. [0163] The one or more processors 2906 receive one or more wide complex heart beat waveform amplitudes and/or time-voltage areas, and one or more baseline heart beat waveform amplitudes and/or time-voltage areas via the input/output interface 2902 or the memory 2904, determine a signal change … and provide the signal change via the input/output interface 2902, wherein the signal change provides an indication whether the wide complex heart beat(s) is from a ventricular source or a supraventricular aberrant condition. In…the delivery of a signal change, such as % VT probability, ...the one or more processors 2906 provide the signal change via the input/output interface 2902 by automatically determining a wide complex heart beat classification for the wide complex heart beat(s) by comparing the signal change to a predetermined value using the one or more processors, and providing the wide complex heart beat classification via the input/output interface 2902). This provides the benefit of an invaluable diagnostic tool that allows clinicians to use their clinical judgement as how to manage the patient (par. [0163]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the apparatus and method of the cardiac defibrillator to be worn by the patient, as taught by the Sullivan, Gopalakrishnan and Baumann, an input/output graphics unit connected to a processor, as taught by May in order to provide the benefit of an invaluable diagnostic tool that allows clinicians to use their clinical judgement as how to manage the patient.
Regarding claim 34, the Sullivan, Gopalakrishnan and Baumann combination discloses the method of claim 19 except, wherein the therapy delivery circuitry is configured to deliver a therapy configured to prevent tachyarrhythmia, and the processing circuitry is further configured to determine whether to deliver the therapy configured to prevent tachyarrhythmia based on the application of the machine learning algorithm to the cardiac signal and the physiological signal.
May discloses the therapy delivery circuitry is configured to deliver a therapy configured to prevent tachyarrhythmia, and the processing circuitry is further configured to determine whether to deliver the therapy configured to prevent tachyarrhythmia (pars. [0022]: ... the one or more processors provide a recommendation to select or exclude a therapy…, [0068]:  As a result, various embodiments of the present invention can be used to further help guide therapy decisions (e.g., "shock patient" for VT OR "do not shock the patient" for SWCT) based on the application of the machine learning algorithm to the cardiac signal and the physiological signal (par. [0012]: determining a VT probability using a statistical or machine learning). This provides the benefit of increasing the likelihood of appropriate device defibrillations (i.e., shocks) while decreasing the likelihood of inappropriate device defibrillations (par. [0068]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the apparatus and method of the cardiac defibrillator to be worn by the patient, as taught by the Sullivan, Gopalakrishnan and Baumann, a machine learning applied determination of therapy to prevent tachyarrhythmia, as taught by May in order to provide the benefit of increasing the likelihood of appropriate device defibrillations (i.e., shocks) while decreasing the likelihood of inappropriate device defibrillations. 

Claims 12-14 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable Sullivan in view of Gopalakrishnan and Baumann, as applied to claims 1, 2, 4-10, 17, 19, 20, 22-27 and 35 above, and further in view of, and further in view of Ternes et al. (Publication No. US 2017/0196458 hereinafter Ternes).
Regarding claims 12 and 29, the Sullivan, Gopalakrishnan and Baumann combination discloses the claimed apparatus of claim 9 and the method of claim 26 except wherein the at least one probabilistically-determined patient state comprises at least one comorbidity state of the patient. 
However, Ternes in the same field of endeavor: obtaining high-resolution information for wearable medical devices, discloses the at least one probabilistically-determined patient state comprises at least one comorbidity state of the patient (par. [0143]: The analysis component 332 may be capable of tracking and forecasting a patient's clinical status with increasing levels of sophistication by measuring a number of interacting co-morbidities, all of which may serve individually or collectively to degrade the patient's health). This provides the benefit of a first-level electronic clinical analysis of the patient’s clinical status and an intelligent estimate of the patient’s short-term clinical prognosis (par. [0143]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the apparatus and method of the cardiac defibrillator to be worn by the patient, as taught by Sullivan, Gopalakrishnan and Baumann, the determination of a comorbidity state, as taught by Ternes in order to provide the benefit of a first-level electronic clinical analysis of the patient’s clinical status and an intelligent estimate of the patient’s short-term clinical prognosis.
Regarding claims 13 and 30, the Sullivan, Gopalakrishnan and Baumann combination discloses the claimed apparatus of claim 12 and the method of claim 29 except, wherein the at least one comorbidity state of the patient comprises a COPD state of the patient, and the at least one sensing device comprises: 
a spirometer configured to generate a spirometer signal; and 
an air quality sensor configured to generate an air quality signal, wherein the processing circuitry is further configured to determine the COPD state of the patient based on application of the machine learning algorithm to the spirometer signal and the air quality signal
Ternes discloses the at least one comorbidity state of the patient comprises a COPD state of the patient, and the at least one sensing device comprises: 
a spirometer configured to generate a spirometer signal; and 
an air quality sensor configured to generate an air quality signal, wherein the processing circuitry is further configured to determine the COPD state of the patient based on application of the machine learning algorithm to the spirometer signal and the air quality signal (par. [0143]: …the management server 306, as well as caregivers, to formulate a predictive medical response to oncoming acute events in the treatment of patients with chronic diseases such as heart failure, diabetes, pain, cancer, and asthma /COPD). This provides the benefit of enabling a first-level electronic clinical analysis of the patient's clinical status and an intelligent estimate of the patient's short-term clinical prognosis (par. [0143]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the apparatus and method of the cardiac defibrillator to be worn by the patient, as taught by Sullivan, Gopalakrishnan and Baumann, the determination of the COPD state, as taught by Ternes in order to provide the benefit of a first-level electronic clinical analysis of the patient’s clinical status and an intelligent estimate of the patient’s short-term clinical prognosis.
Regarding claims 14 and 31, the Sullivan, Gopalakrishnan and Baumann combination discloses the claimed apparatus of claim 12 and the method of claim 29, except wherein, based on the at least one comorbidity state of the patient, the processing circuitry is configured to provide an instruction to the patient.
Ternes discloses based on the at least one comorbidity state of the patient, the processing circuitry is configured to provide an instruction to the patient (Fig. 3, (338) and par. [0144]: … the communication component 338 may be configured to coordinate delivery of feedback based on analysis performed by the analysis component 332...in response to the analysis component 332, the communication component 338 may manage the IMD 302 and/or EMD 304, perform diagnostic data recovery, program the devices, and/or otherwise deliver information as needed. In embodiments, the communication component 338 can manage a web interface that can be accessed by patients and/or caregivers. This provides the benefit of giving patient access and instruction to health information with diagnostic recommendations based upon analysis algorithms derived from leading health care institutions (par. [0144]).
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the apparatus and method of the cardiac defibrillator to be worn by the patient, as taught by Sullivan, Gopalakrishnan and Baumann, instruction to the patient based on comorbidity analysis feedback, as taught by Ternes in order to provide the benefit of giving patient access and instruction to health information with diagnostic recommendations based upon analysis algorithms derived from leading health care institutions.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794. The examiner can normally be reached M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AAA/Examiner, Art Unit 3792        

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792